Citation Nr: 1446652	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  07-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to January 1985, with subsequent periods of service with the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for schizophrenia.

The Veteran testified before the undersigned at a Travel Board hearing in January 2010.  A transcript of this proceeding has been associated with the claims file.  

In March 2011, the Board found that new and material evidence had been received and reopened the issue.  In addressing the underlying merits, the Board expanded the issue to service connection for an acquired psychiatric disorder, and remanded the appeal for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In July 2012 and January 2014, the Board again remanded this appeal for additional and corrective development.

Procedurally, after a May 2014 supplemental statement of the case was provided to the Veteran, VA received 2 correspondences from him.  One, dated by him on June 3, 2014, indicates that he had no more evidence to submit and waived the 30-day period.  A second one, dated by him on June 11, 2014, states he was waiting for more records to come and states "please allow me 6 months."  This appeal is being processed using the Veterans Benefits Management System (VBMS), which indicates that the waiver of the 30-day period was received July 7, 2014 and was scanned later in time than the June 3, 2014 correspondence.  As VBMS indicates that the waiver was received after the statement noting additional records, the Board will deny the Veteran's motion to allow 6 months for him to submit records and proceed to decide the appeal.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably show that the Veteran had an acquired psychiatric disorder prior to entry to active duty; therefore, he is presumed sound upon entry into service as to a mental disorder.

2.  The Veteran's current acquired psychiatric disorder, to include schizophrenia and depression, is not etiologically related to his active duty service or active duty for training (ACDUTRA) nor did schizophrenia manifest to a compensable degree within one year from discharge from active service in January 1985.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia and depression, was not incurred in or aggravated by service; psychoses may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant appeal.  

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Prior to the initial adjudication of the Veteran's claim, he was provided a January 2006 notice letter that explained the evidence necessary to substantiate his service connection claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While this letter did not inform him of disability rating and effective date criteria, the Board finds that the Veteran has not been prejudiced here because the issue on appeal is being denied so a rating and effective date will not be established.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post-service treatment records have been secured and associated with the claims file.  The Veteran's and other lay statements in support of the appeal are also of record.  The Veteran was notified of unavailable records and provided an opportunity to respond to the notice and/or submit the records.  After a careful review of the record, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  

Also, the Veteran was afforded several VA examinations throughout the course of this appeal.  The Board finds the February 2014 addendum when viewed in totality with the October 2012 addendum and the April 2011 VA physical examination to be adequate because the pertinent medical history was reviewed and considered, the Veteran was physically examined and a supporting rationale was supplied for the opinions provided.  Notably, neither the Veteran nor his representative has asserted that the VA examination and addendums were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once VA provides an examination, even if not required, it must be adequate for rating purposes).

As noted in the Introduction, the Veteran was provided an opportunity to set forth his contentions during a January 2010 hearing before the undersigned.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the January 2010 hearing, the undersigned set forth the issue (now characterized as listed on the title page) to be discussed at the hearing, focused on the elements necessary to substantiate these issue, and sought to identify any further development that was required to help substantiate the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Additionally, this appeal has been remanded to obtain further development related to evidence necessary to substantiate the claim.

The Board has previously remanded this appeal on three occasions.  The requested development over the 3 remands has included obtaining service records, Social Security Administration (SSA) records, VA records and VA examinations and opinions.  The available service and VA records have since been associated with the claims file.  See June 2009 VA Memorandum (finding outpatient treatment records from VAMC Waco from January 3, 1989 to March 3, 1991 unavailable); June 2009 letter from VA to Veteran (notifying him of the unavailability of these records); April 2013 letter from VA to Veteran (notifying him of unavailability of service treatment records from Army Hospital in Baumgartner, Germany in 1982 and Fort Hood for the same year).  Additionally, records from the SSA have also been made part of the record.  As will be discussed below, the Veteran was afforded a VA examination and medical opinions.  Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran has not identified any pertinent evidence with the required regulatory specificity that remains outstanding.  38 C.F.R. § 3.159(c)(1)(i).  Accordingly, VA's duty to assist is met and the Board will address the merits.


Law and Analysis

To obtain service connection for a condition, a veteran must typically show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable evidence that the disease or injury was not aggravated by service.  
38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  The standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, or merely a sufficient showing, but evidence that is clear and unmistakable - that it is undebatable.  Id.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  A history of the pre-service existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition.  See 38 C.F.R. § 3.304(b)(1).  
Initially, the report of clinical evaluation upon entrance on to active duty in January 1982 reflects a normal psychiatric evaluation.  As such, there was no acquired psychiatric disorder noted upon acceptance and enrollment into service.  

As several pieces of evidence of record provide an indication that the Veteran's mental disorder may have existed prior to his enlistment into the Army, the Board will consider whether there is clear and unmistakable evidence of such.  Evidence suggesting a possible pre-existing disease includes a 1988 VAMC Dallas hospital summary which reflects that "when the patient was less guarded, that the patient reported having heard voices as early as age 17."  A January 2005 VA mental health note states that the Veteran has a "long history" of paranoid schizophrenia.  
A November 2005 VA progress note reflects that the Veteran reported being diagnosed with paranoid schizophrenia in the 1970s.  

To the contrary, the same 1988 VAMC Dallas hospital summary reflects that the Veteran reported his symptoms beginning in January of 1988.  Additionally, a May 1991 psychiatric services intervention/assessment interview noted no medical history of chronic conditions.  In his application for SSA benefits, the Veteran stated that his paranoid schizophrenia limited his ability to work and that this interference began in 1988.  A psychiatric review performed for SSA benefits in February 2009 reflects that the Veteran has been "diagnosed with schizophrenia for 
20 years" which would be approximately in 1989 (after service).  When filing for benefits with SSA, the Veteran stated that the onset date was August 1, 2004.  

In light of the conflicting evidence described in the preceding two paragraphs about when the Veteran's schizophrenia began, the Board finds that there is not clear and unmistakable evidence that the Veteran was inflicted with a mental disorder prior to his enlistment, enrollment and acceptance into service.  As such, the Board finds there is no need to analyze the second (aggravation) prong and the Veteran is presumed sound as to any mental disorder upon entry into service.  

For chronic diseases listed in 38 C.F.R. § 3.309(a), linkage may be established by showing continuity of symptoms since service, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2013); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b)).  Psychoses, such as schizophrenia, are specified in § 3.309(a) as chronic diseases for which presumptive service connection may be established.  38 C.F.R. § 3.309(a); see also 38 C.F.R. § 3.384.

In November 1987, the Army provided the Veteran with an annual examination.  Upon clinical evaluation, he was found to be normal psychiatrically and qualified for retention.  On the corresponding report of medical history, the Veteran stated that he was "in excellent health" and denied that he had or had had frequent trouble sleeping, depression or excessive worry or nervous trouble of any sort.  Additionally, the October 2012 VA examiner opined that it was "less likely as not" that the Veteran's diagnosis of Schizophrenia, Paranoid Type "manifested to a compensable degree within one year of separation from active duty, or by January 1986.  The Veteran's psychotic symptoms appeared to manifest in 1988."  As such, the preponderance of the evidence is against a finding that the Veteran's psychoses manifested to a degree of 10 percent or more within 1 year from the Veteran's separation from service.

The Board next turns to the Veteran's periods of ACDUTRA after his active service from February 1982 to January 1985.  The Board notes that the presumption of service connection (for chronic diseases) does not apply to a claimant who has "veteran" status through a prior period of active duty for a current period of ACDUTRA.  Section 1137 of Title 38 specifically uses the term active military, naval, or air service (defined under 38 U.S.C.A. § 101(24)).  Section 101(24) of Title 38 requires that the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during ACDUTRA; or from an injury during inactive duty training.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Thus, as a matter of law, the presumption of service connection for a chronic disease is not applicable to the periods of ACDUTRA.

Turning to direct service connection, the record contains multiple pieces of evidence showing current diagnoses of schizophrenia (paranoid type) and depression.  See, e.g., April 2011 VA examination report.  As such, the first element of service connection has been established.

Regarding an in-service event, injury or disease, the Veteran testified at the January 2010 Board hearing that he experienced psychiatric symptoms during Reserve duty.  As was noted in a prior Board remand, the Veteran has testified that he was depressed during active duty, a symptom which he is competent to report.  In light of this, the Board finds that the second element of a service connection claim has also been established.  

Regarding the third element of a service connection claim (the nexus element), there is a VA examination and several addendum opinions that address this element.  

After a VA examination dated in April 2011, with a May 2011 addendum, the examiner diagnosed the Veteran with schizophrenia, paranoid type, chronic, and depressive disorder, NOS.  This examiner found that, in the absence of any documentation verifying the year he began to experience auditory hallucinations, the date of onset for schizophrenia could not be determined without resort to mere speculation.  This examiner added that the Veteran was diagnosed with atypical psychosis and given the course of schizophrenia he would have had to have shown a deterioration in functioning (prodrome phase of schizophrenia) prior to the onset of the active psychotic phase.  The examiner stated that there are no documents earlier than 1988 which document the year he displayed symptoms of the prodrome phase of the illness.  Based on the foregoing, the examiner could only speculate that the Veteran showed a decline in functioning (prodrome phase of schizophrenia) at some point prior to or during 1988.  

As previously noted by the Board, this examiner did not specifically address the questions posed in the March 2011 Board remand.  Specifically, the question regarding whether the psychiatric disability was incurred or was aggravated in the line of duty during any period of ACDUTRA with the Army Reserve, or any incident thereof.  This is crucial in light of the fact that the Veteran had Reserve service from June 14 through June 27, 1987, from June 25 through July 8, 1988, and again from July 16 through July 29, 1989.  Moreover, the VA examiner did not offer nexus opinions regarding diagnosed depressive disorder.  As such, this examination report has some probative value for its review of the Veteran's pertinent medical history and the findings from a physical examination.  

The 2012 Board remand directed a VA examiner to review the claims file, including the April 2011 VA examination report and May 2011 addendum, and provide an addendum that answers whether the Veteran's schizophrenia, paranoid type, and/or diagnosed depressive disorder were incurred in or aggravated in the line of duty during a period of ACDUTRA from June 14 through June 27, 1987, from June 25 through July 8, 1988, or from July 16 through July 29, 1989, with supporting rationale.  

The October 2012 examiner noted two issues affecting the medical opinion included the Veteran's patterns of inconsistencies and his drug abuse history.  After reviewing the claims file, the examiner stated:

Veteran's self-reported history is at best, reflective of being a poor historian.  Or it suggests, that in certain situations, the [V]eteran may not be forthright about particular information.  His presentations suggest he tends to report symptoms that help him get his needs met at that moment.  That is, he may exaggerate his symptoms in a particular occasion for self-motivated reasons.  This makes assessments and rendering medical opinions more difficult.  Therefore, this Writer has to depend exclusively on hard data rather than information reported by veteran given his inconsistencies.

The VA examiner noted an example of the Veteran's inconsistencies, in the context of his drug abuse.  In this regard, the Veteran informed the VA examiner in April 2011 that he first started using cocaine in 1991.  To the contrary, a psychiatric admission note date April 6, 1988, indicates a history of multisubstance abuse (marijuana and cocaine) prior to 1988.  Furthermore, the Veteran informed the April 2011 VA examiner that he had been sober of cocaine since August 2008, but that examiner challenged the Veteran of this because of a positive note showing the Veteran disclosed his last cocaine use was on April 2, 2011.  Based on this, the April 2011 VA examiner surmised "[Veteran] is a poor historian ... [and] The patient was not forthcoming regarding his history of substance abuse."  The October 2012 VA examiner then stated that it is possible that the Veteran has been continuously using cocaine since 1988, which would cause his psychotic symptoms and mood disturbances.  As such, the October 2012 VA examiner found that there is a problem with the Veteran's diagnosis of Schizophrenia, Paranoid type noting that it could easily be cocaine induced psychotic disorder.  The current examiner then elaborated that individuals with diagnosis of cocaine abuse or cocaine dependence can manifest symptoms that mimic Schizophrenia, Paranoid Type diagnosis including symptoms like paranoia, audio/visual hallucinations, and mood disturbances.  

Given this history, the examiner found "it impossible for this Writer to know whether his mood disturbances and psychotic symptoms are due to Schizophrenia, Paranoid Type disorder or to a Substance Induced Psychotic Disorder."  Because the Veteran has been admitted to psychiatric inpatient centers since April 1988 for his mood instability and psychotic symptoms with concurrent use of drugs/ alcohol, the VA examiner stated that it appeared that the Veteran was incorrectly diagnosed, or at least, a substance induced psychotic disorder was never ruled out among his numerous psychiatric admissions.  The examiner could not conclude that the Veteran's psychotic symptoms reflected a true diagnosis of Schizophrenia, Paranoid Type given his drug abuse history.  However, the examiner did state that his psychotic symptoms, or hearing command voices, did occur in 1988.  See 1988 Admission to a psychiatric mental hospital.  In summary, the examiner stated:

[I]t is mere speculation for this Writer to know whether the veteran truly meets DSM-IV TR criteria for Schizophrenia, Paranoid type diagnosis, as he may meet criteria for Substance Induced Psychotic Disorder.  Writer would still not know this answer even if writer interviewed him, given veteran's history of inconsistencies. The best method to determining a true diagnosis of Schizophrenia, Paranoid type, in this case, is to monitor his toxicity for several weeks/ months, and then evaluate whether any psychotic symptoms persist.  In conclusion then, given the Veteran's long history of Cocaine abuse/dependence, his reported symptoms of psychosis & depression may be better accounted for by his drug use rather than Schizophrenia.  The following opinions are based on the fact a Substance Induced Psychotic Disorder is causing the psychotic symptoms, mood disturbances, and depression. 

Thereafter, the examiner opined that the Veteran's diagnoses of Schizophrenia, Paranoid Type and depressive disorder were "less likely than not incurred in or aggravated by the Veteran's active military service from February 1982 to January 1985."  In support, the examiner noted that the Veteran's first hospitalization for schizophrenia occurred 1988 and there was no evidence to indicate the Veteran experienced psychotic symptoms prior to service.  Concerning depression, the examiner noted that because the Veteran indicated he was treated for depression while in service, and given veteran's inconsistencies "this self-report does not suffice."  The examiner also opined that the Veteran's diagnosis of Schizophrenia, Paranoid Type and depressive disorder were "less likely as not incurred in or aggravated in the line of duty during a period of ACDUTRA from June 14 through June 27, 1987, from June 25 through July 8, 1988, or from July 16 through July 29, 1989."  

Although the October 2012 VA examiner answered these questions in the negative, no rationale was provided for the opinions.  As such, the Board remanded this appeal again in January 2014.  After performing a records review, a VA clinician stated that the Veteran's diagnosis of schizophrenia was "less likely than not incurred or aggravated in the line of duty during a period of ACDUTRA from June 14, 1987 through June 27, 1987; June 25, 1988 through July 8, 1988; or July 8, 1988 through July 29, 1988."  The rationale supplied includes the Veteran admitting in 1988 he had chronically used alcohol and cocaine which causes auditory/visual hallucinations and a discharge note dated April 29, 1988 that indicates diagnosis of cocaine and alcohol dependence.  Regarding the Veteran's depressive disorder, the VA clinician opined that a mental disorder was "less likely than not incurred or aggravated in the line of duty during a period of ACDUTRA from June 14, 1987 through June 27, 1987; June 25, 1988 through July 8, 1988; or July 8, 1988 through July 29, 1988."  The rationale was that the Veteran admitted in 1988 he had chronically used alcohol and cocaine which causes depression.

When read as a whole, the Board finds that the April 2011 VA examination along with the October 2012 and February 2014 supplemental opinions provide competent, probative evidence against the Veteran's claim for a mental disorder.  Based on a complete file review, the Board finds that the preponderance of the evidence indicates that the Veteran's schizophrenia manifested in 1988, near his hospitalization in April of that year.  Despite the varying reports of when his schizophrenia began, the most numerous, consistent, and noted ones were in the spring of 1988.  The Board also finds that this combined opinion is entitled to great probative weight when viewed against the totality of the relevant evidence of record, to include the Veteran's lay statements supporting his claim.  The Board finds that the opining VA clinicians were "informed of the relevant facts" such as his pre- and post-service psychiatric and substance use history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The opinions also described the Veteran's mental disorders in sufficient detail and supported the supplied opinions with a rationale.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board also notes that there are no opinions supporting the Veteran's service connection claim.

The Board notes a lay statement from the Veteran's mother contends that his military service caused his mental problems.  However, the record does not indicate that she has had specialized training, education or experience to diagnose or determine the etiology or onset of mental disorders.  See Young v. McDonald, 
766 F.3d 1348 (2014) (noting that another mental disorder, PTSD, "is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  As such, her statement regarding the origin of the Veteran's mental disorders is not competent and carries no probative value.  The Board also acknowledges the Veteran's contention that his mental disorders are due to his time in the service.  As a layperson, however, he is not competent to diagnose or provide the etiology of a mental disorder without training or experience in the mental health field or familiarity with the DSM-IV or V.  See id.  In this regard, he has not demonstrated the requisite skills, education, or training in the complex mental health field.  As a result, his own assertions are not probative to the critical issue in this case of whether his current schizophrenia or depressive disorders were caused or aggravated by his time in service. 

For the reasons stated above, the Board finds that service connection is not warranted for an acquired psychiatric disorder.  As the preponderance of the evidence is against this issue, the benefit of the doubt doctrine does not apply.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression, is denied.



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


